

	

		II

		109th CONGRESS

		1st Session

		S. 1024

		IN THE SENATE OF THE UNITED STATES

		

			May 12, 2005

			Mrs. Clinton introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To revitalize suburban communities, and for other

		  purposes.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Suburban Core Opportunity,

			 Restoration, and Enhancement (SCORE) Act of 2005.

		2.General

			 provisions

			(a)DefinitionsAs

			 used in this Act—

				(1)the term

			 unit of local government means any city, other than a

			 metropolitan city located in a metropolitan statistical area, county, town,

			 township, parish, village, hamlet, or other general purpose political

			 subdivision of a State that contains within its boundaries an eligible SCORE

			 project area;

				(2)the term

			 State means any State of the United States, the Commonwealth of

			 Puerto Rico, Guam, the Northern Mariana Islands, the Virgin Islands, and

			 America Samoa;

				(3)the term

			 metropolitan area means a standard metropolitan statistical area

			 as established by the Office of Management and Budget;

				(4)the term

			 metropolitan city means—

					(A)a city within a

			 metropolitan area which is the central city of such area, as defined and used

			 by the Office of Management and Budget; or

					(B)any other city,

			 within a metropolitan area, which has a population of 50,000 or more;

					(5)the term

			 Secretary means the Secretary of Housing and Urban Development;

			 and

				(6)the term

			 SCORE project area means any area that—

					(A)is not eligible

			 to be designated as a renewal community under section 1400E of the Internal

			 Revenue Code of 1986;

					(B)is not smaller

			 than a census-designated place (CDP) as defined by the United

			 States Bureau of the Census; and

					(C)includes some of

			 the following:

						(i)Close proximity

			 to existing development and infrastructure, including access to mass

			 transit.

						(ii)Substandard,

			 deteriorating, distressed, abandoned, or underutilized residential, commercial,

			 and industrial properties.

						(iii)An average

			 housing cost-burden of at least 50 percent of gross income.

						(iv)A

			 commercial property vacancy rate 30 percent higher than the average commercial

			 vacancy rate for all metropolitan areas.

						(v)An older,

			 economically obsolescent regional mall, commonly referred to as a

			 Greyfield mall.

						(b)Basis and

			 modification of definitionsWhere appropriate, the definitions in

			 subsection (a) shall be based, with respect to any fiscal year, on the most

			 recent data compiled by the United States Bureau of the Census and the latest

			 published reports of the Office of Management and Budget available 90 days

			 prior to the beginning of such fiscal year. The Secretary may by regulation

			 change or otherwise modify the meaning of the terms defined in subsection (a)

			 in order to reflect any technical change or modification thereof made

			 subsequent to such date by the United States Bureau of the Census or the Office

			 of Management and Budget.

			3.Designation of

			 SCORE project areas

			(a)In

			 generalFrom among the areas nominated for designation under this

			 section, the Secretary may designate 1 or more SCORE project areas.

			(b)Limitations on

			 designationNo area may be designated under subsection (a)

			 unless—

				(1)the area is

			 nominated by 1 or more units of local government, including municipal and

			 county authorities;

				(2)the unit of local

			 government provides written assurances and other documentation satisfactory to

			 the Secretary that—

					(A)it convened a

			 SCORE advisory committee to enter into a collaborative community planning

			 process to determine the SCORE project area to be nominated;

					(B)the SCORE

			 advisory committee held a series of open meetings to develop a vision statement

			 with the consensus of the community that describes—

						(i)the

			 geographical extent of the SCORE project area;

						(ii)the community's

			 goals in applying for such a designation; and

						(iii)the community's

			 plan for the use of any funds received under this Act; and

						(C)the SCORE

			 advisory committee passed a resolution, that was later adopted by the unit of

			 local government, adopting the vision statement agreed to in subparagraph (B);

			 and

					(3)the Secretary

			 determines that any information furnished is reasonably accurate.

				4.Planning grants

			 for SCORE project areas

			(a)Grants

			 authorized

				(1)In

			 generalThe Secretary may award a grant to a unit of local

			 government to plan activities in accordance with the provisions of this

			 section.

				(2)AmountA

			 grant awarded under subsection (a) shall not exceed $250,000.

				(3)Award

			 basisThe Secretary shall award grants under this section on a

			 competitive basis.

				(b)ApplicationA

			 unit of local government seeking a grant under this section on behalf of a

			 designated SCORE project area shall submit an application to the Secretary at

			 such time, in such manner, and containing such information as the Secretary may

			 require.

			(c)Use of

			 fundsA grant awarded to a unit of local government on behalf of

			 a designated SCORE project area pursuant to subsection (a) shall be used to

			 create a strategic plan for the SCORE project area. Such a strategic plan shall

			 include plans for—

				(1)increasing the

			 types of housing available within the SCORE project area;

				(2)protecting

			 natural resources, farmland, and critical environmental lands within the SCORE

			 project area;

				(3)preserving or

			 increasing the amount of open space, public plazas, parks, and recreation areas

			 within the SCORE project area;

				(4)increasing the

			 construction of mixed use properties and buildings within the SCORE project

			 area;

				(5)enhancing and

			 promoting public transportation and improved circulation and access within the

			 SCORE project area, including the construction and renovation of streets for

			 pedestrian use, improving access to and condition of transit stations and

			 facilities, and the creation of commercial and mixed use properties adjacent to

			 transit stations;

				(6)preserving the

			 character of the community within the SCORE project area, including limits on

			 the choice of architectural designs and the loss of historic features;

			 and

				(7)programs or

			 initiatives that enhance the economic base of the SCORE project area, including

			 the creation of business improvement districts, facade enhancement programs,

			 retail store recruitment, and community marketing.

				(d)SCORE advisory

			 committee

				(1)In

			 generalAny unit of local government seeking to receive funds

			 under this section shall work in close association with a SCORE advisory

			 committee.

				(2)Public

			 hearingThe SCORE advisory committee shall hold at least one

			 hearing, open to the public, concerning the strategic plan with stakeholders

			 and other interested groups within the community so that the opinions of such

			 parties can be taken into account and so that outside groups can learn of the

			 strategic plan.

				(3)Public

			 noticeCopies of the strategic plan as well as the date and time

			 of the hearing shall be made available to the public at least two weeks prior

			 to the hearing.

				(4)90 day period

			 for commentsAfter the hearing, any interested party shall have

			 90 days in which to submit comments to the strategic plan advisory committee.

			 At the end of this period, the SCORE advisory committee shall hold an

			 additional hearing, open to the public, to discuss any revisions made to the

			 strategic plan.

				(e)Authorization

			 of appropriations

				(1)In

			 generalThere are authorized to be appropriated $2,000,000 for

			 fiscal year 2006 to carry out the provisions of this section.

				(2)Amounts

			 available until expendedAmounts appropriated under paragraph (1)

			 shall remain available until expended.

				5.Revitalization

			 grants for SCORE project areas

			(a)Grants

			 authorized

				(1)In

			 generalThe Secretary may award a grant to a unit of local

			 government to fund activities to revitalize SCORE project areas in accordance

			 with the provisions of this section.

				(2)Limitation on

			 amountNo unit of local government may receive grants under this

			 section totaling more than $50,000,000.

				(3)Award

			 basisThe Secretary shall award grants under this section on a

			 competitive basis.

				(b)ApplicationA unit of local government seeking a grant

			 under this section shall submit an application to the Secretary at such time,

			 in such manner, and containing such information as the Secretary may

			 require.

			(c)SCORE

			 Reinvestment Fund

				(1)In

			 generalAny unit of local government receiving a grant pursuant

			 to subsection (a) shall establish a separate fund, to be known as a SCORE

			 Reinvestment Fund, to be administered by the unit local government, in

			 consultation with a SCORE advisory committee. The SCORE Reinvestment Fund shall

			 be credited with all grant funds made available under this Act.

				(2)DistributionA

			 unit of local government, in consultation with a SCORE advisory committee,

			 shall distribute such sums as are necessary from the SCORE Reinvestment Fund to

			 fund projects to revitalize SCORE project areas.

				(d)Use of

			 funds

				(1)In

			 generalA grant awarded to a unit of local government and

			 distributed from a SCORE Reinvestment Fund shall be used to—

					(A)acquire real,

			 commercial, or industrial property and existing structures within a SCORE

			 project area;

					(B)pay for the costs

			 of hiring engineers to develop or redevelop real, commercial, or industrial

			 property and existing structures within a SCORE project area; and

					(C)pay for the

			 construction, reconstruction, alteration, rehabilitation, or to make

			 substantial improvements to real, commercial, or industrial property and

			 existing structures with a SCORE project area.

					(2)LimitationNo

			 more than 20 percent of the sums distributed from a SCORE Reinvestment Fund

			 shall be allocated to any single project to revitalize SCORE project

			 areas.

				(e)Certification

			 of assessed valuesAny unit of local government receiving a grant

			 pursuant to subsection (a) must determine and certify the assessed value of all

			 taxable real property within the SCORE project area as of the date the unit of

			 local government applied for the grant, and for each fiscal year

			 thereafter.

			(f)Receipt of

			 revenueA unit of local government receiving a grant pursuant to

			 subsection (a) shall ensure that—

				(1)it will receive

			 for each fiscal year the equivalent of any tax revenues generated from taxes

			 levied on the assessed value of real property within the SCORE project area as

			 of the date it applied for the grant;

				(2)until an amount

			 equal to the amount of the grant awarded pursuant to subsection (a) is

			 collected, the SCORE Reinvestment Fund will receive all taxes generated as

			 result of any increase in the assessed value of all taxable real property

			 within a SCORE project area after the date it applied for the grant; and

				(3)after an amount

			 equal to the amount of the grant awarded pursuant to subsection (a) is

			 collected, the SCORE Reinvestment Fund will receive 50 percent of all taxes

			 generated as result of any increase in the assessed value of all taxable real

			 property within a SCORE project area after the date it applied for the

			 grant.

				(g)Authorization

			 of appropriationsThere are

			 authorized to be appropriated $250,000,000 for fiscal year 2006 to carry out

			 the provisions of this section.

			6.Requirement for

			 audits and reports by units of local government

			(a)ReportsThe

			 Secretary may not award a grant under section 5 for a fiscal year unless the

			 unit of local government shall prepare and submit to the Secretary an annual

			 report in such form and containing such information as the Secretary determines

			 to be necessary for—

				(1)securing a record

			 and a description of the purposes for which a grant received by a unit of local

			 government pursuant to section 5 was expended and of the recipients of such

			 expenditures;

				(2)determining

			 whether the grant awarded was expended in accordance with the purposes and

			 limitations required pursuant to subsection (d) of section 5; and

				(3)determining the

			 percentage of the grant awarded that was expended by the unit of local

			 government for administrative expenses during the preceding fiscal year.

				(b)Audit

				(1)In

			 generalThe Secretary may not award a grant under section 5 for a

			 fiscal year unless the unit of local government shall establish such fiscal

			 controls and fund accounting procedures as may be necessary to ensure the

			 proper disbursal of, and accounting for, amounts received by the unit of local

			 government under such section.

				(2)StandardsThe

			 Secretary may not award a grant under section 5 unless the unit of local

			 government shall—

					(A)provide for a

			 single financial and compliance audit of each SCORE Reinvestment Fund;

					(B)perform an audit

			 biennially and that such an audit will cover expenditures in each fiscal year;

			 and

					(C)conduct such an

			 audit in accordance with standards established by the Comptroller General of

			 the United States for the audit of governmental organizations, programs,

			 activities, and functions.

					(3)DefinitionFor

			 purposes of paragraph (2), the term financial and compliance

			 audit means an audit to determine whether the financial statements of

			 an audited SCORE Reinvestment Fund present fairly the financial position, and

			 the results of financial operations, of the SCORE Reinvestment Fund in

			 accordance with generally accepted accounting principles, and whether the SCORE

			 Reinvestment Fund has complied with laws and regulations that may have a

			 material effect upon the financial statements.

				(c)Availability to

			 the publicThe Secretary may not award a grant under section 5

			 for a fiscal year unless the unit of local government shall make copies of the

			 reports and audits described in this section available for public

			 inspection.

			(d)Evaluations by

			 Comptroller GeneralThe Comptroller General of the United States

			 shall, from time to time, evaluate the expenditures by units of local

			 government of grants awarded under section 5 in order to ensure that

			 expenditures are consistent with the provisions of this section.

			7.Interaction with

			 Community Development Block Grant Programs

			(a)Business

			 located within SCORE project areasA business located within an area

			 designated as a SCORE project area under section 3 that is receiving Federal

			 funds provided to States and units of general local government under section

			 106 of the Housing and Community Development Act of 1974 (42 U.S.C. 5306), or,

			 if applicable, receiving funds as a result of a guarantee or grant under

			 section 108 of that same Act, shall be deemed to have met for any job creation

			 or job retention effort undertaken with such funds—

				(1)the certification requirement of section

			 104(b)(3) of such Act; and

				(2)the requirements

			 of section 105(c) of such Act.

				(b)Housing units

			 in SCORE project areasAll units of housing that are located

			 within an area designated as a SCORE project area under section 3 and that are

			 receiving Federal funds provided to States and units of general local

			 government under section 106 of the Housing and Community Development Act of

			 1974 (42 U.S.C. 5306), or, if applicable, receiving funds as a result of a

			 guarantee or grant under section 108 of that same Act, shall be considered a

			 single structure with respect to the requirements of section 105(c) of such

			 Act.

			(c)Economic

			 development projects in SCORE project areasAny economic

			 development project located within an area designated as a SCORE project area

			 under section 3 that is receiving Federal funds provided to States and units of

			 general local government under section 106 of the Housing and Community

			 Development Act of 1974 (42 U.S.C. 5306), or, if applicable, receiving funds as

			 a result of a guarantee or grant under section 108 of that same Act, shall be

			 exempt from the public benefit standards established under section 105(e) of

			 such Act.

			8.Tax benefits for

			 SCORE project areas

			(a)In

			 generalChapter 1 of the Internal Revenue Code of 1986 is amended

			 by adding at the end the following new subchapter:

				

					ZSCORE project

				areas benefits

						

							Sec. 1400M. Tax benefits for SCORE

				  project areas.

						

						1400M.Tax benefits

				for SCORE project areas

							(a)Expansion of

				work opportunity tax credit

								(1)In

				generalFor purposes of section 51, a SCORE project area business

				employee shall be treated as a member of a targeted group.

								(2)Score project

				area business employeeFor purposes of this subsection—

									(A)In

				generalThe term SCORE project area business

				employee means, with respect to any period, any employee of a SCORE

				project area business if substantially all the services performed during such

				period by such employee for such business are performed in the SCORE project

				area in which the business is located.

									(B)Score project

				area businessThe term SCORE project area business

				means any trade or business which is located in a SCORE project business

				area.

									(C)Special rules

				for determining amount of creditFor purposes of applying subpart

				F of part IV of subchapter B of this chapter to wages paid or incurred to any

				SCORE project area business employee—

										(i)section 51(a)

				shall be applied by substituting the sum of 15 percent of the qualified

				first-year wages, 10 percent of the qualified second-year wages, and 5 percent

				of the qualified third-year wages for 40 percent of the

				qualified first-year wages,

										(ii)in lieu of

				paragraphs (2) and (3) of subsection (b), the following definitions and special

				rule shall apply:

											(I)Qualified

				first-year wagesThe term qualified first-year wages

				means, with respect to any individual, qualified wages attributable to service

				rendered during the 1-year period beginning with the later of the day the

				individual begins work for the employer or the first day of the designation of

				the SCORE project area in which the employer is located.

											(II)Qualified

				second-year wagesThe term qualified second-year

				wages means, with respect to any individual, qualified wages

				attributable to service rendered during the 1-year period beginning on the day

				after the last day of the 1-year period with respect to such individual

				determined under subclause (I).

											(III)Qualified

				third-year wagesThe term qualified third-year wages

				means, with respect to any individual, qualified wages attributable to service

				rendered during the 1-year period beginning on the day after the last day of

				the 1-year period with respect to such individual determined under subclause

				(II).

											(IV)Only first

				$15,000 of wages per year taken into accountThe amount of the

				qualified first, second, and third year wages which may be taken into account

				with respect to any individual shall not exceed $15,000 per year, and

											(iii)subsections

				(c)(4) and (I)(2) of section 51 shall not apply.

										(b)Special

				allowance for certain SCORE project area property

								(1)Additional

				allowanceIn the case of any qualified SCORE project area

				property—

									(A)the depreciation

				deduction provided by section 167(a) for the taxable year in which such

				property is placed in service shall include an allowance equal to 50 percent of

				the adjusted basis of such property, and

									(B)the adjusted

				basis of the qualified SCORE project area property shall be reduced by the

				amount of such deduction before computing the amount otherwise allowable as a

				depreciation deduction under this chapter for such taxable year and any

				subsequent taxable year.

									(2)Qualified Score

				project area propertyFor purposes of this subsection—

									(A)In

				generalThe term qualified SCORE project area

				property means property—

										(i)which is

				nonresidential real property or residential rental property,

										(ii)substantially

				all of the use of which is in the active conduct of a trade or business by the

				taxpayer in the SCORE project area in which such property is located,

										(iii)the original

				use of which in the SCORE project area commences with the taxpayer after the

				date of the designation of such area, and

										(iv)which is

				acquired by the taxpayer by purchase (as defined in section 179(d)) after the

				date of such designation, but only if no written binding contract for the

				acquisition was in effect before such date.

										(B)Exceptions

										(i)30 percent

				additional allowance propertySuch term shall not include

				property to which section 168(k) applies.

										(ii)Alternative

				depreciation propertyThe term qualified New York Liberty

				Zone property shall not include any property described in section

				168(k)(2)(D)(I).

										(iii)Election

				outFor purposes of this subsection, rules similar to the rules

				of section 168(k)(2)(D)(iii) shall apply.

										(C)Special

				rulesFor purposes of this subsection, rules similar to the rules

				of subparagraph (E) of section 168(k)(2) shall apply, except that—

										(i)the date

				of the designation of the SCORE project area shall be substituted for

				September 10, 2001 each place it appears, and

										(ii)clause (I)

				thereof shall be applied without regard to and before January 1,

				2005.

										(D)Allowance

				against alternative minimum taxFor purposes of this subsection,

				rules similar to the rules of section 168(k)(2)(G) shall apply.

									(c)SCORE project

				areaFor purposes of this section, the term SCORE project

				area means an area designated under the Suburban Core Opportunity,

				Restoration, and Enhancement (SCORE) Act of

				2005.

							.

			(b)Clerical

			 amendmentThe table of subchapters for chapter 1 of the Internal

			 Revenue Code of 1986 is amended by adding at the end the following new

			 item:

				

					

						Subchapter Z—SCORE project areas

				benefits

					

					.

			

